Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5.1 September 25, 2007 Mayer Brown LLP 71 South Wacker Drive Chicago, Illinois 60606-4637 USAA Acceptance, LLC 10750 McDermott Freeway Main Tel (312) 782-0600 San Antonio, Texas 78288 Main Fax (312) 701-7711 www.mayerbrown.com Re: USAA Acceptance, LLC Registration Statement on Form S-3 (No. 333-131356) Ladies and Gentlemen: We have acted as special counsel to USAA Acceptance, LLC, a Delaware limited liability company (the  Depositor ), in connection with the offering of Class A-2 Notes, Class A-3 Notes and Class A-4 Notes (collectively, the  Notes ) described in the preliminary prospectus supplement dated September 24, 2007 and the base prospectus dated September 24, 2007 (collectively, the  Preliminary Prospectus ), which have been filed with the Securities and Exchange Commission (the
